Citation Nr: 0503905	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from September 1, 1941, to May 6, 1942, and 
from September 27, 1942, to March 7, 1945, and with the 
Recognized Guerrillas and the Regular Philippine Army from 
March 8, 1945, to April 27, 1946.  He died in November 1973.  
The appellant is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim for service 
connection for the cause of the veteran's death.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1973, at 59 years of age, 
from cancer of the throat.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability

3.  Throat cancer was not incurred during service or for many 
years thereafter, and no competent medical evidence shows 
that the veteran's death in 1973 was caused by or contributed 
to or causally related to any disease or injury incurred or 
aggravated by the veteran's active military service.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5102, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board notes here that a VCAA letter was sent to 
the veteran in April 2003, before the rating decision in May 
2003.  Moreover, she was sent another VCAA letter in November 
2003.  These documents specifically advised her as to what 
evidence the RO had in its possession and what evidence was 
still needed.  They notified her that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, a certificate of death and post service medical 
records.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified her of 
the information and evidence necessary to substantiate the 
claim.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the claimant in developing 
the facts pertinent to the service connection for cause of 
the veteran's death is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Service Connection for Cause of Death

A review of the service medical records is negative for 
diagnosis of cancer.  They do reflect treatment in 1945 for 
influenza.  The veteran claimed no wounds or illnesses 
incurred during military service in his Affidavit for 
Philippine Army Personnel, dated in March 1946.  Physical 
examination report dated in April 1946 was negative for 
throat abnormalities or respiratory disabilities.  

Post service private treatment records reflect treatment in 
January 1973 for minimal, right pulmonary tuberculosis.  An 
additional private treatment record reflects that the veteran 
was hospitalized from January to March 1973 due to throat 
cancer.  

A 1973 certificate of death indicates that the veteran died 
on November [redacted], 1973, as a result of this condition.  

The appellant's contention is that the veteran returned from 
service in deteriorated condition.  She said that he was sick 
and coughing.  She said that he had asthma.  She argues that 
this asthma led to tuberculosis which led to the veteran's 
fatal cancer.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2004).

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim of service connection 
for the cause of the veteran's death.  The veteran died in 
November 1973, from throat cancer, at the age of 59, over 25 
years after he was separated from service.  This disability 
was not a service-connected disorder.  This condition was not 
shown until many years after service discharge, and no 
competent medical evidence of record reflects that it was 
incurred in service or causally related to any incident, 
injury or disease of active military service.  Thus, it is 
concluded that the cause of the veteran's death first 
manifested many years after service and is entirely unrelated 
to service.  

The appellant's contention that the veteran had asthma that 
was incurred in service that led to tuberculosis and then to 
throat cancer has been considered.  However, no competent 
medical evidence of record reflects that this is true. While 
she is competent as a layperson to report on that which she 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994), there is no evidence of record in this case that 
she has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for the cause of the veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


